On cross-petition for writ of certiorari to the United States Court of Appeals for the Seventh Circuit. The motion of Frank J. -Huebner to withdraw from the conditional cross-petition for writ of certiorari is granted. The motion of Harold A. Smith et al. for leave to withdraw as counsel for Frank J. Huebner is granted. The motion to treat the conditional cross-petition for writ of certiorari as an unconditional cross-petition for writ of certiorari is granted. The cross-petition for writ of certiorari in this case is denied.